ORDER

PER CURIAM.
Antonio Powell (“Powell”) appeals from the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Powell was convicted by a jury of one count of second-degree trafficking in violation of Section 195.223. The trial court found Powell to be a prior and persistent drug offender and sentenced him to fifteen years in prison without the possibility of parole. On March 12, 2013, this Court affirmed Powell’s conviction and sentence in State v. Powell, 393 S.W.3d 617 (Mo.App.E.D.2013). Powell timely filed a pro se Rule 29.15 motion for post-conviction *418relief alleging, inter alia, that he was denied his right to effective assistance of counsel. Appointed counsel filed an amended motion and request for an evi-dentiary hearing asserting that Powell’s trial counsel was ineffective in failing to object to Jury Instruction No. 6 on the basis that the instruction failed to comply with the Notes on Use for MAI-CR3d 310.10. The motion court denied Powell’s motion without an evidentiary hearing.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment of the motion court pursuant to Rule 84.16(b).